IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                              No. 96-60800
                           (Summary Calendar)



HAROLD J. BLAKELY,

                                              Plaintiff-Appellant,

                                  versus


JOHN J. CALLAHAN, Acting Commissioner
of Social Security,

                                              Defendant-Appellee.


                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Southern District of Mississippi
                       (USDC No. 2:95-CV-108-PG)
                          - - - - - - - - - -
                             July 28, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Harold J. Blakely appeals from the district court’s judgment

affirming the denial of his application for supplemental security

income.   Blakely argues that substantial evidence did not exist to

support the finding that he was not disabled and that a prior

application should have been reopened. We have reviewed the record

and   find   no    reversible   error.     Further,   this   court   lacks

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
jurisdiction   to   address   Blakely’s   argument   that   his   previous

application should have been reopened.       See Torres v. Shalala, 48

F.3d 887, 890 (5th Cir. 1995).      Accordingly, the judgment of the

district court is

AFFIRMED.




                                   2